Order filed December 3, 2015




                                     In The

        Eleventh Court of Appeals
                                  __________

                               No. 11-15-00248-CV
                                   __________

   TNC ENERGY, LLC; TOMMY WEDER, JR.; AND TOMMY
                WEDER, SR., Appellants
                                        V.
              CRESCENT SUPPLY COMPANY, Appellee


                    On Appeal from the 350th District Court
                               Taylor County, Texas
                         Trial Court Cause No. 10328-D


                                    ORDER
      TNC Energy, LLC; Tommy Weder, Jr.; and Tommy Weder, Sr. timely filed
a restricted appeal from a final default judgment signed by the trial judge on
April 10, 2015. Appellants have now filed in this court a notice of bankruptcy.
See TEX. R. APP. P. 8.1. The notice indicates that an involuntary petition was filed
under Chapter 7 of the United States Bankruptcy Code against TNC Energy, LLC
by some of TNC’s creditors. The notice complies with TEX. R. APP. P. 8.1.
Therefore, pursuant to TEX. R. APP. P. 8.2, we abate this appeal. The parties are
requested to inform this court of the resolution of the bankruptcy proceedings or
any other event that would allow this appeal to be reinstated.      See TEX. R.
APP. P. 8.3.
      This appeal is abated.


                                                 PER CURIAM


December 3, 2015
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.




                                        2